IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60298
                         Summary Calendar


LOUIS JAMES CLAY, JR,

                                         Plaintiff - Appellant

versus

REGINALD JACKSON, Wilkinson County Sheriff; CALVIN GAINES,
Wilkinson County Deputy; JESSIE PERRY, Wilkinson County Deputy;
ROBERT L. WARDS, Wilkinson County Judge; ANDY LEWIS, Woodville
Republican News Paper; JOHN LEWIS, Woodville Republican News
Paper; STATE OF MISSISSIPPI,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:98-CV-56-BrS
                       --------------------
                          January 2, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Louis James Clay, Jr., has appealed the magistrate judge's

order granting summary judgment for defendants and ordering the

dismissal of his civil rights action.   Clay contends that the

district court erred in refusing to compel answers to his

discovery requests.   Clay has not shown that the magistrate judge

abused his discretion.   See Richardson v. Henry, 902 F.2d 414,

417 (5th Cir. 1990) (standard of review).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-60298
                                  -2-

     Clay contends that the magistrate judge erred in granting

the motion for summary judgment.    There was no genuine issue of

material fact regarding the procurement of an arrest warrant for

Clay by Deputy Gaines and Sheriff Jackson on the charge of being

a felon in possession of a firearm.    The warrant was supported by

probable cause.     See Wall v. State, 718 So. 2d 1107, 1111 (Miss.

1998).   The possibility that Clay might have had a valid defense

to the charge of being a felon in possession of a firearm does

not affect the validity of the arrest or the arrest warrant.

Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995).    Clay presented

no summary judgment evidence showing that his prior felony

conviction had been expunged.

     Clay contends that the sheriff did not have probable cause

to arrest him for charges related to the raid on Spoola's

Entertainment Center.    The fact that the business was nominally

owned by Clay's son, if true, does not show that Clay did not

have a role in the business or that the sheriff did not have

probable cause to arrest him for crimes allegedly committed at

the business.     See Wells, 45 F.3d at 95.

     Clay contends that the magistrate judge erred in granting

summary judgment for Deputy Perry as to Clay's excessive-force

claim.   Clay contends only that he was taken to the hospital

while he was in custody in May 1997 after his attorney threatened

to sue the sheriff.    This argument is insufficient to show that

there were genuine issues of fact regarding the excessive-force

claim and the extent of Clay's injuries.
                             No. 00-60298
                                  -3-

     Clay contends that the delay between the traffic stop and

the execution of the arrest warrant (after the publication of two

letters in the local newspaper) showed that Gaines and Jackson

had conspired against him.    The argument, liberally construed, is

that Jackson and Gaines retaliated against Clay for exercising

his First Amendment rights.     Clay's letters were not particularly

inflammatory.   Clay stated in his first letter that prison

sentences for drug offenses were too long and that rehabilitation

was preferable to incarceration.    Clay was critical of the

sentence imposed in one case.    Clay stated in his second letter

that the African American community should organize itself to

combat drug use.   Sheriff Jackson criticized Clay as a hypocrite

for writing the letters after Clay's arrest.    These facts are not

sufficient to raise a genuine issue regarding the question

whether Jackson was motivated to retaliate against Clay for

publishing the letters.   See Johnson v. Rodriguez, 110 F.3d 299,

310 (5th Cir.), cert. denied, 118 S. Ct. 559 (1997); Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     Clay contends that the magistrate judge's findings regarding

distribution of alcohol to minors and his role in the business

show that the magistrate judge was unfairly biased.    Adverse

rulings alone do not call into question a judge's impartiality.

See Liteky v. United States, 510 U.S. 540, 555 (1994).

     The judgment is AFFIRMED.